Citation Nr: 0523416	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-15 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
September 1966.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000, rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2004, the Board remanded the case to the RO to 
schedule the veteran for a hearing before a Member of the 
Board.  A hearing was subsequently scheduled; however, the 
record reflects that the veteran failed to report for the 
hearing without explanation.  The record does not reflect 
that the veteran has requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by limitation of flexion; the knee is not 
ankylosed, extension is not limited, there is no malunion of 
the femur, and there is no instability or subluxation of the 
knee.  

2.  The veteran's service-connected left knee disability is 
manifested by limitation of flexion, but flexion is not 
limited to less than 45 degrees and there is no locking, 
instability, subluxation or limitation of extension of the 
knee. 

3.  The veteran's lumbosacral strain is manifested by 
limitation of motion that does not more nearly approximate 
severe than moderate; flexion of the thoracolumbar spine is 
not limited to 30 degrees or less.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 
5255 (2004).  

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2004).  

3.  The criteria for a rating in excess of 20 percent for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
regulations implementing the VCAA [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004)] provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

The Board notes that the veteran's claims for increased 
rating for his service connected knee and lower back 
disabilities were received prior to the enactment of the 
VCAA.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall  .  .  
. take due account of the rule of prejudicial error")."  Id 
at 121.  However, the Court also stated that the failure to 
provide to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2001 and 
July 2004 as well as a statement of the case issued in June 
2003 and supplement statements of the case issued in December 
2004 and February 2005 well after the rating action on appeal 
was promulgated.  VA informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained and the veteran has been 
afforded appropriate VA examinations.  The veteran has not 
identified any additional obtainable pertinent evidence that 
has not been associated with the claims folders.  The Board 
is also unaware of any such outstanding evidence.  

Following provision of the required notice and the completion 
of all indicated development, the RO readjudicated the 
veteran's claims.  In sum, the Board is of the opinion that 
any deficiencies in the development and consideration of 
these claims by the RO are not of sufficient significance to 
warrant another remand and further delay of the appellate 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

Service connection for residuals of a right knee injury was 
established by rating action in August 1967 as the veteran's 
service medical record showed that he sustained several 
injuries to his right knee during service.  Treatment 
included surgical excision of the medial meniscus.  He also 
had a fracture of the right medial condyle and subsequently 
developed traumatic arthritis.  A 30 percent disability 
evaluation was assigned effective from September 1966.  

By subsequent rating action in August 1985, service 
connection for traumatic arthritis of the left knee was 
awarded as secondary to the veteran's service-connected right 
knee disability.  A 10 percent disability evaluation was 
assigned, effective from October 1985.  In April 1993, 
service connection for lumbosacral strain was awarded as 
secondary to the veteran's service-connected knee 
disabilities.  A 10 percent disability evaluation was 
assigned, effective from July 1988.  

The veteran was afforded a VA muscles examination in 
September 1998.  He reported daily low back pain that was 
dull at first and could become sharp with lifting over 10 
pounds, stooping, bending, sitting more than 30 minutes, or 
driving up to 30 minutes.  His pain was alleviated by local 
heat, but could last up to two hours.  His sex life had been 
damaged due to pain.  He had to get up frequently and walk 
around the room due to sudden onset of sharp pain.  The pain 
was non-radiating.  He used Seldane once a day.  He did not 
use crutches or canes, but had used a brace in the past.  He 
felt that his back pain was growing more intense and lasting 
longer.  Examination revealed a halting gait.  If he looked 
at his feet, he placed them carefully.  He had difficulty 
lying down on the examination table.  He also had difficulty 
getting up without having pain.  The wear on his shoes was 
normal.  Neurological examination was within normal limits 
for sensation and muscular tone.  Straight leg raise testing 
was positive at 40 degrees on the right and 50 degrees on the 
left.  Lasegue test was negative.  The examiner observed no 
muscular spasm.  Assessment was degenerative disease of the 
lumbar spine.  

Similar findings were noted during VA spine examination in 
September 1998.  At that time, the veteran reported chronic 
low back pain with occasional lower extremity numbness.  He 
was on Feldene with some relief.  Prolonged sitting and 
ambulation precipitated his pain.  It was noted that he used 
knee braces most of the time.  He was able to ambulate 
without assistive devices up to half a mile.  Range of motion 
of the lumbosacral spine was within functional limits 
throughout but was somewhat painful at the extremes.  
Tenderness on palpation of the left lumbosacral paraspinal 
muscles was noted.  The veteran was markedly overweight and 
had a stiff posture.  The veteran was noted to be a diabetic 
with general hyporeflexia.  Mild degenerative joint disease 
of the lumbosacral spine was diagnosed.

Subsequent VA medical records show that the veteran underwent 
resection of a benign tumor of the thoracic spine in August 
and September 1999.  Following his surgery, he underwent 
physical therapy.

The veteran was afforded another VA examination in November 
1999.  He reported chronic pain, weakness, stiffness, and 
swelling of both knees.  He was on Feldene.  Prolonged 
ambulation and stairs precipitated his pain.  He needed rest 
when in pain.  He had used bilateral knee braces frequently, 
but not at the time of the examination.  The examination 
report is negative for any findings pertaining to 
dislocation, subluxation, or inflammatory arthritis.  
Physical examination revealed a 5 inch postoperative medial 
scar, 4 inch lateral scar, and 10 inch anterior scar.  Range 
of motion of the right knee was from 0 to 90 degrees.  Range 
of motion of the left knee was from 0 to 120 degrees.  The 
examiner noted that there was no painful motion; however, 
crepitus was noted with motion of both knees.  Tenderness at 
the right knee anteriorly was noted.  The veteran ambulated 
with a straight cane with a somewhat antalgic gait.  X-rays 
revealed arthritis of both knees.  Pertinent diagnoses were 
post-traumatic osteoarthritis of the right knee and 
patellofemoral syndrome of the left knee.  

Subsequent records show continued complaints of bilateral 
knee and lower back pain and postoperative follow-up 
treatment for his thoracic spine tumor.  

By rating action in August 2000, the RO awarded a 20 percent 
disability evaluation for the veteran's service connected 
degenerative disease of the lumbosacral spine, effective from 
August 1998.  At that time, the RO denied increased 
disability evaluations for the veteran's service-connected 
knee disabilities.  

In December 2000, the veteran sought VA treatment for left 
knee pain.  He reported a chronic sensory loss in his left 
leg and significant left leg weakness following his thoracic 
spine surgery.  He also reported intermittent back pain.  He 
reported that he had woken up that morning with significant 
left knee pain and difficulty walking.  He denied any urinary 
incontinence and back pain.  There was no new sensory 
deficit.  He could flex to about 90 degrees.  Impression was 
patellar tendonitis.  

In February 2001, the veteran sought treatment for mid 
thoracic back pain with radiation into his left leg.  He also 
complained of low back pain with radiation.  He had 4 out of 
5 strength in iliopsoas, quadriceps, left tibialis anterior, 
hamstring, and ankle of his left lower extremity.  

During a VA examination in December 2001, the veteran 
complained of pain in his right knee and swelling in both 
knees.  He wore a knee brace.  His pain was constant and 
interfered with the activities of daily living and his 
occupation.  His pain had become intense and was usually 
worse with walking and standing.  He took Feldene, Motrin, 
and Tylenol No. 3 without much relief.  

Examination of the right knee revealed swelling with 
tenderness and bony proliferative changes.  An angular scar 
was noted on the medial aspect of the right knee extending 
from below the inferior patellar area to the middle marginal 
and to the right thigh.  Flexion was limited to 90 degrees 
with complete extension.  No crepitation, significant 
instability, or laxity was noted.  X-ray of the right knee 
showed severe degenerative changes with postoperative 
findings, joint space narrowing, and osteophyte formation.  

Examination of the left knee revealed no swelling; however, 
severe marginal tenderness, especially on the medial margin, 
was noted.  Crepitation was also noted with full range of 
motion.  Range of motion was from normal extension to 140 
degrees of flexion.  There was no laxity or instability and 
Lachman and anterior drawer sign were negative.  Recent X-ray 
of the left knee showed mild osteoarthritic changes in the 
patellofemoral joint.

Subsequent treatment records show that the veteran underwent 
Synvisc injections into the right knee.  Examination in 
February 2002 revealed crepitus on motion in the right knee.  
The assessment was osteoarthritis of the knees.  He underwent 
another injection in August 2002.  At that time, he had range 
of right knee flexion to 95 degrees.

The veteran continued to complain of low back pain during a 
VA spine examination in November 2004.  The pain was located 
in the lumbar area and there was no associated radiation.  
The duration and intensity of the pain varied and was 
described as sharp.  The examiner noted that flare-ups were 
not an issue and no pattern of flare-ups could be assessed.  
The veteran walked with a straight cane and did not use 
orthosis.  He could walk one block.  He reported unsteadiness 
at times.  Inspection of the back revealed an eight inch 
healed postoperative scar of the thoracic spine.  The veteran 
was able to flex from 0 to 60 degrees with pain at motion 
greater than 5 degrees.  He could extend from 0 to 10 degrees 
with painful motion at greater than 5 degrees.  Lateral 
flexion and rotation were from 0 to 20 degrees bilaterally 
with pain at greater than 15 degrees.  The examiner noted 
that pain increased with repetitive motion and motion was 
limited equally by pain and lack of endurance.  Tenderness 
was noted at the lumbosacral paraspinal muscle bilaterally.  
The veteran was noted to have severe guarding.  The veteran 
was observed to have straightening of the lumbar lordosis and 
was markedly stiff with antalgic posture.  Sensory and motor 
examinations were within normal limits and the veteran had 
normal reflexes bilaterally.  The examiner noted that the 
veteran had not had any incapacitating periods.  X-rays 
revealed minimal changes at the L3-4 level.  The diagnosis 
was degenerative disc disease of the lumbar spine at the L3-4 
level.  

The veteran also complained of chronic bilateral knee pain.  
He also reported stiffness, swelling, giving way, and locking 
of the left knee.  He was on Tramadol daily with some relief.  
The veteran reported flare-ups of variable severity, 
frequency, and duration.  His symptoms were precipitated by 
ambulation.  He was able to ambulate with a straight cane and 
bilateral knee braces up to one block.  There were no 
additional limits to range of motion or functional 
impairments beyond pain.  Dislocation and recurrent 
subluxation were not an issue.  

On examination, the veteran had 0 to 90 degrees of right knee 
motion with pain beyond 80 degrees.  He had 0 to 120 degrees 
of left knee motion with pain at 120 degrees.  The pain 
increased with repetitive movements.  The examiner noted 
tenderness of both knees; however, weakness, edema, effusion, 
instability, redness, and heat were not an issue.  The 
veteran had no abnormal movement or movement guarding.  His 
gait was slow and antalgic.  The veteran did not have 
ankylosis or leg length discrepancies.  The pertinent 
diagnoses were post-traumatic osteoarthritis of the right 
knee, left patellofemoral syndrome, and left old Osgood-
Schlatter disease.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ankylosis of the knee at a favorable angle in full extension 
or in slight flexion between 0 and 10 degrees warrants a 30 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

Malunion of the femur warrants a 10 percent evaluation if 
there is slight knee or hip disability, a 20 percent 
evaluation if there is moderate knee or hip disability, or a 
30 percent evaluation if there is marked knee or hip 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Under 38 C.F.R. § 4.14 (2004) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

With respect to the claim for an increased rating for the 
veteran's low back disability, the Board notes that during 
the pendency of this claim, the criteria for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The criteria for intervertebral disc syndrome 
under Diagnostic Code 5293 that became effective on September 
23, 2002, contain notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.


Right Knee Disability

As set forth above, the medical evidence does not show that 
the veteran presently has, or has ever had, ankylosis of the 
right knee.  Thus, the criteria for a higher evaluation under 
Diagnostic Code 5256 are not met.  In addition, the maximum 
schedular evaluation for limitation of flexion is 30 percent 
so a higher evaluation is not warranted under Diagnostic Code 
5260.  The medical evidence uniformly shows that the veteran 
has no limitation of extension of the right knee and no 
subluxation or instability of the right knee so the 
disability does not warrant a separate compensable evaluation 
under Diagnostic Code 5257 or Diagnostic Code 5261..  
Moreover, there is no evidence of malunion of the femur so 
Diagnostic Code 5255 is not for application.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and the Court's decision in DeLuca; however, while 
the medical evidence shows objective evidence of pain, 
swelling and tenderness along with limitation of function, 
the most recent examination in November 2004 revealed no 
weakness, edema, effusion, instability, redness, or heat.  
Similarly, the veteran had no abnormal movement or movement 
guarding.  Based on the evidence, the Board must find that 
the functional impairment resulting from the veteran's 
service-connected right knee disability is sufficiently 
compensated by the 30 percent rating currently in effect, the 
maximum evaluation authorized for limitation of flexion of 
the knee. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the veteran's right 
knee.  In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.


Left Knee Disability

While the veteran has complained of left knee locking and 
stiffness, during examination in August 2004, the examining 
physician found no additional functional impairment beyond 
pain.  Similarly, while the veteran has complained of 
instability and while he was noted to have crepitus, the 
objective medical evidence is negative for any lateral 
instability or subluxation. On the contrary, VA examinations 
in February 2001 and November 2004 showed no laxity, 
instability, or swelling.  

Similarly, despite X-ray evidence of mild degenerative 
changes of the left knee, there is no evidence of dislocated 
semilunar cartilage.  Accordingly, the veteran's service-
connected left knee disability does not warrant a 20 percent 
rating under Diagnostic Code 5258 or a separate compensable 
evaluation under Diagnostic Code 5257.

Likewise, the medical evidence shows that the veteran has 
consistently demonstrated that he retains full extension of 
his left knee.  Therefore, a compensable evaluation is not 
warranted on the basis of limitation of extension.   

The medical evidence also shows that the veteran had range of 
motion of his left knee from 0 to 120 degrees in November 
1999, 0 to 90 degrees in December 2000, 0 to 140 in February 
2001, and 0 to 120 degrees in November 2004.  While he has 
reported painful motion, the most recent examination report 
notes that he had pain at 120 degrees.  The recent VA 
examination report notes that there was no additional 
limitation of motion beyond the veteran's pain which 
increased with repetitious motion.  Weakness, edema, 
effusion, instability, redness and heat were not an issue.  
While having a slow antalgic gait, the veteran had no 
abnormal movement or movement guarding.  In short, the 
medical evidence of record does not justify the assignment of 
a rating in excess of 10 percent for the left knee based upon 
limitation of motion.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the left knee.  In 
addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.


Low Back Disability

As a preliminary matter, the Board notes that the medical 
evidence shows that an increased rating based upon limitation 
of function is not warranted.  The evidence for the period 
prior to September 26, 2003, shows that the veteran's 
limitation of motion did not more nearly approximate severe 
than moderate.  Despite complaints of pain at the extremes of 
motion in September 1998, the veteran's range of motion was 
noted to be within functional limits.  At that time, there 
was no muscle spasm and neurological examination was within 
normal limits.  

Likewise, the veteran's low back disability does not warrant 
an increased rating under the criteria in effect from 
September 26, 2003.  The evidence for this period does not 
show that the veteran's forward flexion of the thoracolumbar 
spine was limited to 30 degrees or less or that he had 
favorable ankylosis of the entire thoracolumbar spine.  On 
the contrary, during examination in November 2004, he was 
noted to have forward flexion to 60 degrees.  

The Board has considered the diagnostic codes for evaluating 
impairment of the radicular groups, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510- 8513 (2004), and the criteria for 
evaluating intervertebral disc syndrome (Diagnostic Code 5293 
prior to September 23, 2003, and Diagnostic Code 5243 from 
September 23, 2003).  

Although the veteran has complained of radiating pain, 
numbness in his extremities, and other neurologic symptoms, 
the Board finds the persuasive medical evidence of record 
demonstrates that the veteran does not have any current 
neurological disability associated with his service-connected 
low back disability.  On the contrary, neurological 
examination in September 1998 was within normal limits.  
Similarly, the November 2004 examination report notes that 
sensory and motor examinations were within normal limits and 
the veteran had normal reflexes.   He had not had any 
incapacitating periods as a result of his low back 
disability.  
Similarly, despite the veteran's complaint of pain, there is 
no evidence of record of acute signs and symptoms requiring 
bed rest prescribed by a physician and treatment by a 
physician.  

Accordingly, the Board concludes that the veteran has no 
symptoms or functional impairment warranting a compensable 
evaluation under the criteria for evaluating intervertebral 
disc disease or impairment of a radicular group.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 20 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
Despite the veteran's complaints of pain, recent VA 
examination in November 2004 showed no evidence 
radiculopathy.  While the veteran complained of severe back 
pain, outpatient treatment records show that the pain was 
associated with his nonservice connected thoracic spine 
tumor.  The Board notes that the veteran's back pain was 
noted to increase with repetitive motion; however, the 
November 2004 examination report notes that the flare-ups of 
lumbar spine pain were "not an issue" and that there was no 
way to assess the pattern of flare-ups.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  The Board has also 
considered the doctrine of reasonable doubt with respect to 
this claim but has determined that it is not applicable 
because the preponderance of the evidence is against the 
claim.


ORDER

An increased rating for a right knee disability  is denied.

An increased rating for a left knee disability is denied.

An increased rating for a low back disability is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


